Citation Nr: 1124496	
Decision Date: 06/28/11    Archive Date: 07/06/11	

DOCKET NO.  09-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a January 2009 decision by the Department of Veterans Affairs Regional Office (RO) in Newark, New Jersey.  In that decision, the RO, among other things, denied entitlement to service connection for hearing loss in the left ear.  The Veteran voiced his disagreement with that denial of benefits, with the result that, in a decision of June 2010, the Board continued the denial of service connection for hearing loss in the left ear.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2011 Order, vacated the Board's June 2010 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a January 2011 Joint Motion for Partial Remand.  The case is now, once more, before the Board for appellate review.  

Good or sufficient cause having been shown, the Veteran's case has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010).  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks service connection for hearing loss in the left ear.  In pertinent part, it is contended that the Veteran's current left ear hearing loss is the result of extensive acoustic trauma sustained during the Veteran's period of active military service.

In that regard, service treatment records are negative for any evidence whatsoever of chronic left ear hearing loss.  At no time during the Veteran's period of active military service did he voice complaints of, or receive treatment for, left ear hearing loss.  At the time of service separation examination in June 1968, the Veteran stated that he had never had, nor did he currently have, hearing loss.  An audiometric examination conducted at that time revealed pure tone air conduction threshold levels, in decibels, as follows:  

HERTZ
250
500
1000
2000
3000
4000
6000
8000
LEFT
15
15
15
15
--
15
--
15

At the time of service separation, no pertinent diagnosis was noted.  The earliest clinical indication of the presence of arguably chronic left ear hearing loss is revealed by a private audiometric evaluation conducted in October 2008, more than 40 years following the Veteran's discharge from service, at which time the Veteran gave a "history of noise exposure during his military service."  That examination revealed a mild to moderate sensorineural hearing loss in the frequency range from 250 to 8,000 Hertz in the Veteran's left ear.

Significantly, following a VA audiometric examination in December 2008, (which examination, it should be noted, involved a full review of the Veteran's claims folder and medical records), it was the opinion of the examining audiologist that it was "not as likely as not (the case that the Veteran's) mild to moderate sensorineural hearing loss in the left ear was related to military noise exposure."  The rationale provided for that opinion was that a pure tone audiometric test conducted on June 11, 1968, shortly before the Veteran separated from service, revealed normal hearing sensitivity for the octave frequencies of 250 through 8,000 Hertz in the Veteran's left ear.  

Following a subsequent private audiometric examination in March 2009, a private audiologist offered his opinion that it was "more likely than not" that the Veteran's hearing loss was secondary to his military experience.  However, no rationale was provided for that opinion.  Nor was there any indication that, at the time of the rendering of the opinion, the examining audiologist had access to the Veteran's claims folder or service treatment records.  

In an April 2009 addendum to the December 2008 VA audiometric examination, the same VA audiologist who had conducted the December 2008 examination indicated that he had reviewed the report of the "previously-conducted March 2009 private audiometric examination."  The VA audiologist further indicated that, were the Veteran's present sensorineural loss at 2,000, 4,000 and 8,000 Hertz in the left ear present at the time of a pure tone audiometric test conducted on June 11, 1968, it was "extremely likely" that it would have been identified and recorded.  Accordingly, it was not as likely as not the case that the Veteran had a loss of hearing in the left ear at those frequencies on that date.  While thresholds were not obtained at 3,000 and 6,000 Hertz on June 11, 1968, it was "not likely" that the Veteran had a loss of hearing at 3,000 Hertz in the left ear and a threshold of 15 decibels at 4,000 Hertz in that same ear.  While it was possible that the Veteran might have had a "notch-like" sensorineural loss at 6,000 Hertz in the left ear, this was not identified at the time of the June 11, 1968 service separation examination.  Finally, given that the Veteran's date of release from military service was listed as August 1, 1968, it was possible that he incurred a loss of hearing in the left ear from activities in which he engaged during the period from June 11, 1968 to August 1, 1968.  However, the probability of that occurring "would not be 50 percent."  Under the circumstances, in the opinion of the examining VA audiologist, it was "not as likely as not" the case that the Veteran's present sensorineural hearing loss in the left ear at frequencies other than 6,000 Hertz was related to military noise exposure."

In the January 2011 Joint Motion for Remand, the Court found that the Board had not provided an adequate statement of reasons or bases for its finding that the opinion of the VA audiologist contained a "well reasoned rationale" for the conclusion that the Veteran's left ear hearing loss did not, in fact, have its origin during his period of active military service.  The Court further found that the rationales provided at the time of the 2008 medical nexus opinion and 2009 addendum appeared to rely exclusively on the fact that left ear hearing loss was not demonstrated on audiometric testing in 1968.  According to the Court, the VA opinions did not appear to address why the Veteran's current left ear hearing loss could not be related to inservice noise exposure, notwithstanding the 1968 audiometric test results.

Based on the aforementioned, it would appear that the Court's primary objection to the 2008 and 2009 opinions of a VA audiologist rests not with the opinions themselves, but rather with the rationale buttressing those opinions.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  

Finally, currently contained in the Veteran's claims file is an undated audiometric examination, apparently received in February 2010.  That audiometric examination carries a heading of "Department of Veterans Affairs Audiological Evaluation."  Significantly, during the course of a hearing before the undersigned Veterans Law Judge in January 2010, the Veteran's accredited representative indicated that the Veteran had an appointment for a VA audiometric evaluation on March 11, 2010, and that the results of that examination would be submitted as soon as they became available.  At present, such audiometric test results are not a part of the Veteran's claims folder.  Nor is it at all clear whether the undated audiometric examination received in February 2010 was conducted in the context of the Veteran's claim for service connection.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's current claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should attempt to determine the date and source for the undated (apparent VA) audiometric examination received in February 2010, and currently contained in the Veteran's claims folder.  All such information, once obtained, should be made a part of the Veteran's claims file.  Should such information prove unavailable, the RO/AMC should specifically so state.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2009, and specifically including any and all results of the aforementioned VA audiometric examination apparently conducted in March 2010, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  The Veteran's entire claims folder should then be furnished to the VA audiologist who conducted the December 2008 audiometric examination, and who provided the December 2008 nexus opinion, and April 2009 addendum to that opinion (or a suitable substitute if that examiner is not available).  Following a review of all pertinent evidence of record, the examiner should provide a comprehensive rationale for his opinion that the Veteran's left ear hearing loss did not, in fact, have its origin as the result of acoustic trauma sustained during the Veteran's period of active military service.  

In providing that comprehensive rationale, the evaluating audiologist should specifically address the etiology of noise-induced sensorineural hearing loss, to include the concepts of temporary threshold shift, and the proximity of chronic, noise-induced sensorineural hearing loss to the precipitating event causing that pathology.  In addressing those issues, the evaluating audiologist should specifically comment on the likelihood or possibility that the Veteran's left ear sensorineural hearing loss, first shown many years following service discharge, could have had its origin as the result of inservice acoustic trauma, in particular, given entirely normal audiometric findings at the time of service separation.

All of the aforementioned information and opinions, when obtained, must be made a part of the Veteran's claims folder.  Moreover, a notation to the effect that a review of the Veteran's claims folder has taken place must be included in the examiner's report.  

4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for hearing loss in the left ear.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in April 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



